451 F.2d 1003
UNITED STATES of America, Plaintiff-Appellee,v.James HOWARD, Defendant-Appellant.
No. 71-1852 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 8, 1971.

Joe J. Harrell, Pensacola, Fla., Court-appointed, for defendant-appellant.
William H. Stafford, Jr., U. S. Atty., J. Worth Owen, Asst. U. S. Atty., Pensacola, Fla., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
The evidence of appellant's presence at, and participation in, the sale and transfer of LSD and marijuana adequately supports his conviction on both counts.  There was testimony that, in a transaction occurring in a house occupied by appellant and codefendant Cannon, appellant assisted Cannon in counting out more than 300 tablets containing LSD; that, in appellant's presence, the tablets and marijuana were placed in one package and delivered to the purchaser; that Cannon received and counted the proceeds of the sale and then handed the money to appellant who counted it again; and that, in the presence of the purchaser, appellant and Cannon engaged in discussion concerning the use to be made of the money.  This evidence was sufficient.


2
The evidence was in conflict as to the giving to appellant of a Miranda warning by an agent reading from a card.  The credibility choices were for the trial judge, and we cannot say that he erred.


3
The conviction must be, and is, affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409